 


 HR 3946 ENR: To name the Department of Veterans Affairs community-based outpatient clinic in Statesboro, Georgia, the Ray Hendrix Department of Veterans Affairs Clinic.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3946 
 
AN ACT 
To name the Department of Veterans Affairs community-based outpatient clinic in Statesboro, Georgia, the Ray Hendrix Department of Veterans Affairs Clinic. 
 
 
1.Name of Department of Veterans Affairs community-based outpatient clinic, Statesboro, GeorgiaThe Department of Veterans Affairs community-based outpatient clinic in Statesboro, Georgia, shall after the date of the enactment of this Act be known and designated as the Ray Hendrix Department of Veterans Affairs Clinic or the Ray Hendrix VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Ray Hendrix Department of Veterans Affairs Clinic.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 